Citation Nr: 1450101	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy (BPH) with urinary dysfunction (claimed as voiding dysfunction).
 
2.  Entitlement to an initial compensable rating for hematuria.
 
3.  Entitlement to a rating in excess of 10 percent for thoracolumbar strain with disc herniation. 

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity as of February 8, 2008.
 
5.  Entitlement to a rating in excess of 10 percent for right knee arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for hematuria with a noncompensable rating and denied service connection for BPH with urinary dysfunction.  This matter is also on appeal from a May 2008 rating decision that awarded an increased 10 percent rating (effective from the date of the claim for increase), but no higher, for arthritis of the right knee, and denied a rating in excess of 10 percent for thoracolumbar spine strain.  

This case was remanded by the Board for additional development in April 2012 and, following this remand, a November 2012 rating decision assigned a separate 10 percent rating for radiculopathy of the right lower extremity as secondary to the service-connected thoracolumbar strain with disc herniation, effective February 8, 2008.  Such decision informed the Veteran that the former issue was ancillary to, and inextricably intertwined with, the latter issue on appeal, and he did not need to take further action.  Indeed, the General Rating Formula for Disease and Injuries of the Spine, Note (1), provides that any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Therefore, as such issue is part and parcel of the Veteran's claim for an increased rating for his back disability, the Board has jurisdiction over it and it is included on the title page of this decision.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  As relevant, the documents in the Virtual VA and VBMS files include VA outpatient treatment reports dated through December 2012, which were considered by the agency of original jurisdiction (AOJ) in the February 2013 supplemental statement of the case, and a May 2014 Appellant's Post-Remand Brief submitted by the Veteran's representative.  The remainder of the documents in the paperless files are otherwise either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   


FINDINGS OF FACT

1.  BPH was not manifested during military service and is not shown to be causally or etiologically related to any in-service disease, injury, or incident.

2.  For the entire appeal period, the Veteran's hematuria is shown to be asymptomatic and is not associated with symptoms or disability.

3.  For the entire appeal period, thoracolumbar strain with disc herniation is manifested by painful, limited motion with, at worst, 70 degrees of flexion, 0 degrees of extension, and 20 degrees of flexion and rotation to the left and right, such motion combines to 150 degrees of lumbar motion, at worst, without evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees even in consideration of functional impairment resulting from additional symptomatology; ankylosis; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least two weeks during a 12 month period; or neurologic impairment other than radiculopathy of the right lower extremity as of February 8, 2008.

4.  As of February 8, 2008, but no earlier, the Veteran's thoracolumbar strain with disc herniation resulted in radiculopathy of the right lower extremity, which is manifested by no more than mild incomplete paralysis of the sciatic nerve.

5.  For the entire appeal period, the Veteran's right knee arthritis has been manifested by painful, limited motion with full extension, and, at worst, 130 degrees of flexion, and a meniscal tear with frequent episodes of joint pain, without evidence of limitation of flexion to 60 degrees or greater or limitation of extension to 5 degrees or greater even in consideration of functional impairment resulting from additional symptomatology; ankylosis; recurrent subluxation or lateral instability; dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint (emphasis added); removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for service connection for BPH have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303 (2013). 

2.  The criteria for a compensable initial rating for hematuria are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7502 (2013). 

3.  The criteria for a rating in excess of 10 percent for thoracolumbar strain with disc herniation are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2013). 

4.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity as of February 8, 2008, are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a , DC 8520 (2013).

5.  The criteria for a rating in excess of 10 percent for right knee arthritis are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5257, 5260, 5261 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for hematuria from the original grant of service connection in the May 2007 rating decision.  Additionally, the propriety of the initially assigned rating for his radiculopathy of the right lower extremity comes before the Board following the award of such separate rating in a November 2012 rating decision.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess, supra, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating for hematuria and radiculopathy of the right lower extremity, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the remaining claims on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in regard to his service connection claim, a May 2006 letter, sent prior to the initial unfavorable decisions issued in May 2007, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for BPH, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Additionally, December 2007 and January 2008 letters issued prior to initial adjudication in May 2008 advised the Veteran of the evidence and information necessary to substantiate his claims for increased ratings for his service-connected thoracolumbar spine and right knee disabilities, respectively, as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters also advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  More specific notice with respect to the claims for increased rating for the service-connected thoracolumbar spine and right knee disabilities, to include applicable rating criteria, was provided in a November 2008 letter that specifically referenced the Vazquez-Flores decision.  Any deficiency in the timing of the November 2008 notice was remedied by readjudication in an October 2009 statement of the case and February 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, a statement submitted in February 2013 on behalf of the Veteran indicated there was no additional evidence to submit regarding the appeal. 

Regarding the Veteran's service connection claim, he also afforded VA examinations in May 2007 and June 2012, and an addendum opinion was obtained in February 2013.  While the Board determined in its April 2012 remand that the etiological opinion offered by the May 2007 VA examiner was inadequate, the Board finds that the June 2012 VA examination and February 2013 opinion are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issue decided herein has been met.  
 
Regarding his initial and increased rating claims, the Veteran was afforded VA examinations in May 2007, December 2007, February 2008, August 2009, and June 2012.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria and providing sufficient detail to allow the Board to make fully informed determinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial and increased rating claims and no further examination is necessary.

As indicated previously, the Board remanded the Veteran's claim in April 2012 in order to provide the Veteran with an opportunity to identify any outstanding treatment records, obtain updated VA treatment records, and afford him VA examinations so as to determine the etiology of his BPH and the severity of his service-connected disabilities.  Following such development, the AOJ was directed to readjudicate the Veteran's claims, to include consideration of whether his hematuria is more appropriately rated under a Diagnostic Code that considers urinary frequency rather than renal dysfunction and, with regard to his back disability, whether the Veteran's right leg radiculopathy warranted a separate rating pursuant to the General Rating Formula for Disease and Injuries of the Spine, Note (1).  

Following the remand, the AOJ provided the Veteran with a letter in May 2012 requesting that he identify any outstanding treatment records; however, he did not respond to such letter.  In this regard, the duty to assist is not a "one way street," and that when, as with respect to obtaining additional private treatment reports, it is the Veteran that has the "information that is essential in obtaining the putative evidence," the Veteran cannot "passively wait" for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, updated VA treatment records, dated through December 2012, were obtained.  Moreover, the Veteran was afforded a VA examination in June 2012, with a February 2013 addendum opinion regarding the Veteran's BPH, that were responsive to the Board's inquiries.  The Board acknowledges that, in the readjudication of the Veteran's hematuria claim in the February 2013 supplemental statement of the case, the AOJ did not specifically considered the propriety of rating such disability pursuant to urinary frequency.  However, the Board finds that no prejudice to the Veteran results in such failure since, as will be discussed further herein, such disability results in no symptoms or disability, to include urinary symptoms.  Finally, as noted previously, in a November 2012 rating decision, the AOJ assigned a separate 10 percent rating for the Veteran's radiculopathy of the right lower extremity.  Therefore, the Board finds that there has been substantial compliance with the April 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection for BPH

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As BPH is not considered a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for such disorder.   

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this regard, although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Veteran asserts that he developed BPH manifested by voiding dysfunction as a result of parachute straps hitting his genital areas coincident with parachute operations during service.  See April 2006 claim, April 2008 notice of disagreement, and January 2009 substantive appeal.  Confirmation of the Veteran's in-service parachute duty is demonstrated by his receipt of the Parachutist's Badge as documented on the DD Form 214.  

The STRs include a January 1988 Report of Medical History in which the Veteran reported that he did not have, and had never had, frequent or painful urination, a kidney stone or blood in urine, or sugar or albumin in urine.  In his June 1992 Report of Medical History, the Veteran reported having a kidney stone or blood in urine.  Additionally, in his April 1995 Report of Medical History, the Veteran reported having both frequent or painful urination and a kidney stone or blood in urine.  At such time, it was noted that the Veteran had pain during urination in 1980, 1984, 1992, and 1994, and such was normally associated with cold/flu symptoms. 

In Reports of Medical Examination dated September 1977, July 1982, May 1985, January 1988, June 1992, and April 1995, in-service clinicians found that the Veteran's genitourinary system was normal.  However, the January 1988 clinician noted that the Veteran had microscopic hematuria, asymptomatic.  Additionally, the June 1992 clinician diagnosed the Veteran with exercise-induced hematuria.   In January 1988, an in-service clinician described the Veteran's prostate as "somewhat boggy," and diagnosed him with "? prostatitis."

After service, a September 1995 VA examination and November 1995 and November 1997 treatment records revealed that the Veteran's genitourinary system was normal.  In November 1995, it was also observed that he had pain in the left testis. 

In July 2004, a VA physician diagnosed the Veteran with symptoms of prostatism. The physician noted that the Veteran's prostate was mildly enlarged, and that he was having decreased stream force and difficulty emptying his bladder.  In August 2005, a VA urologist noted that the Veteran had a history of a significantly enlarged prostate, and recommended continuing with his current medical regimen and obtaining scrotal and renal/bladder sonograms.  In February 2009, a VA physician diagnosed the Veteran with BPH, and noted that his symptoms were well-controlled.

The Veteran was provided with a VA examination of his genitourinary system in May 2007.  At that time, the Veteran relayed to the examiner his contention that his urinary dysfunction was the result of being struck by parachute straps in the groin region during service.  The examiner diagnosed the Veteran with BPH and asymptomatic micro hematuria.  The examiner opined that the Veteran's BPH and resultant urinary dysfunction are not related to in-service events because BPH is a function of aging and an enlarged prostate, and is not related to any type of injury.  The examiner also noted as supporting rationale that the Veteran was evaluated for stricture disease and never found to have one.

The VA examiner who conducted the May 2007 VA examination, after noting that the Veteran was diagnosed with hematuria during service that was found to be inducted by activity, found that that the Veteran's hematuria "started while in the service and is therefore a continuation of an existing problem."  Service connection for hematuria was ultimately granted by a May 2007 rating decision as previously noted.  

In the April 2012 remand, the Board found that the May 2007 VA examination was inadequate because the examiner did not document consideration of the January 1988 in service findings of a somewhat boggy prostate and the diagnosis of " ? prostatitis" or whether the in-service genitourinary complains represented early manifestations of BPH.  The reports from the June 2012 VA genitourinary examination completed pursuant to this remand reflect consideration of the Veteran's assertion that his BPH was the result of parachute straps hitting his genital areas coincident with parachute operations during service.  Following an examination of the Veteran, the examiner diagnosed the Veteran with erectile dysfunction, transient persistent hematuria, a left epididymal cyst, and BPH.  The examiner concluded that the only genitourinary condition related to service was the Veteran's transient persistent hematuria.  Specifically with respect to BPH, the examiner commented as follows: 

The etiology of this condition is age-related prostate hypertrophy (benign tissue).  It begins in middle aged men, and can cause the symptoms that this [V]eteran has:  obstruction to flow urine such as weak stream, hesitancy of urination, and frequent urination since the bladder does not empty completely.  This [V]eteran's symptoms of voiding dysfunction are due to the prostate hypertrophy. 

As addendum opinion was completed in February 2013 by a physician who did not participate in the above examination for the purposes of specifically addressing whether any diagnosis relevant to the genitourinary system, to include BPH with urinary dysfunction, was at least as likely as not related to military service, to include the in-service complaints of painful or frequent urination and/or the January 1988 diagnosis of "? prostatitis."  Following a complete discussion of the in-service and post-service clinical evidence, to include the in-service genitourinary complaints and the January 1988 STR reflecting a boggy prostate and diagnosis of "? prostatitis," and a review of the claims file, STRs, VA medical records, and the reports from the June 2012 VA examination discussed above, the physician concluded, in pertinent part, that the Veteran's BPH with urinary dysfunction, a left epididymal cyst, and erectile dysfunction were less likely than not (less than a 50 percent probability) related to an in-service injury, event, or illness, "to include [the Veteran's] in-service complaints of painful or frequent urination and/or his January 1988 treatment for "? prostatitis."  The rationale for the opinion was as follows:  

The Veteran had no symptoms of BPH while on active duty, including his evaluation on 1/28/1988 when based upon a urinalysis showing only 2-4 RBCs and a digital rectal assessment of the Veteran's prostate as "somewhat boggy" the examiner considered the possibility of prostatitis and opted to treat with antibiotic(s).  No medical evaluations or complaints for obstructive symptoms or voiding dysfunction.  [The] Veteran's complaints of painful urination on retirement physical, which he associated with other acute-self limited minor illnesses, including cold and flu symptoms, resolved with treatment (of the cold and flu) and is not consistent with BPH and urinary voiding dysfunction, which did not include dysuria.  

The Veteran had no complaints or evaluations for erectile dysfunction [ED] while on active duty.  Concur with [the] examiner that etiology is peripheral vascular disease related to aging, which is supported by the reference, Bope & Kellerman:  Conn's Current Therapy 2013, 1st ed., that states:  "The most common cause of ED is vascular disease" and ED is widely prevalent, and incidence sharply increases with age."  

The epididymal cyst was not diagnosed until 2008.  Lump on testicle was reason for scrotal ultrasound leading to diagnosis.  Not found while on active duty.  

The record contains no positive competent medical evidence or opinion contradicting the negative opinions of record, and the Board finds the February 2013 opinion to be definitive as to the matter of the etiologic relationship between BPH and service.  See Nieves-Rodriguez, Stefl, supra.  

With respect to the Veteran's contentions that his BPH is ethologically related to service, while he is competent to assert that he has had various genitourinary symptoms from service to the present time, they are of questionable credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). 
In this regard, in his initial application for service connection filed in August 1995, the Veteran did not refer to any genitourinary symptoms or assert that he had BPH, or any other genitourinary disability, as a result of service.  Such silence in this initial application, when the Veteran is otherwise affirmatively speaking, would not be supportive of any assertions by the Veteran of continuous genitourinary problems from service to the present time.  Also casting doubt on the Veteran's credibility is the fact that it was not until his April 2006 claim that he first asserted that he had BPH as a result of service.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991)

Aside from the credibility issues as set forth above, the Veteran is also not competent to provide evidence as to such a complex medical question as to whether there is a nexus between BPH and service.  Specifically, the question of the etiology of a condition such as BPH is a medical subject concerning an internal process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of the etiology of BPH in this case may not be competently addressed by lay evidence, and the Veteran's own opinion linking BPH to service is nonprobative evidence.  

In short, the Board finds from the above that the preponderance of the evidence is against the claim for service connection for BPH.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim, and the claim for service connection for BPH must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   




B.  Initial and Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

1.  Hematuria 

The disability due to hematuria is rated under DCs 7599-7502.  Such represents a disability not listed in the Rating Schedule under a DC (in this case, 7502, chronic nephritis) which is analogous in functional, anatomical, and symptomatic characteristics.  38 C.F.R. §§ 4.20, 4.27.    

Nephritis under 38 C.F.R. § 4.115a is rated on the basis of renal dysfunction.  Renal dysfunction under 38 C.F.R. § 4.115a warrants a compensable (30 percent) rating with albumin that is constant or recurring with hyaline and granular casts or red blood cells; or with transient or slight edema; or with hypertension that is at least 10 percent disabling under DC 7101.  

Summarizing the relevant facts with the above legal criteria in mind, as previously noted, service connection for hematuria was granted by a May 2007 rating decision.  A noncompensable rating was assigned under DCs 7599-7502, which was in accord with the May 2007 VA examination finding that the hematuria was asymptomatic at that time.  At the most recent VA genitourinary examination conducted in June examination, it was noted that the in-service history with respect to hematuria was limited to "microscopic hematuria" on urinalysis with no gross hematuria and no associated symptoms.  The pertinent diagnosis, as set forth above, was limited to transient persistent hematuria, and the examiner noted that the Veteran had a documented history of micro hematuria over 25 years from 1988 to 2012 that was not present on all urine testing, and that the condition was "asymptomatic and not associated with any other condition or pathology."  The examiner emphasized that this was a benign condition and not associated with symptoms or disability.  He also noted that there was no renal dysfunction other than age-related BPH.  Moreover, the remaining medical record, to include the VA outpatient treatment reports in the Virtual VA file dated through December 30, 2012, does not contradict that above with respect to the benign nature of the service-connected hematuria.  

The Board acknowledges that the Veteran has alleged that such disability should be rated based on urinary frequency.  However, as previously discussed, his hematuria results in no symptoms or disability, to include urinary symptoms.  Rather, the Veteran's urinary symptoms have been attributed to his nonservice-connected BPH as determined by the June 2012 examiner.  Specifically, the examiner determined that such disorder resulted in obstruction to flow urine such as weak stream, hesitancy of urination, and frequent urination since the bladder does not empty completely, and the Veteran's symptoms of voiding dysfunction were due to the prostate hypertrophy.  Therefore, the Veteran is not entitled to a higher or separate rating for his hematuria based on urinary frequency. 

In short, the record reveals that the Veteran's hematuria is asymptomatic and devoid of any objective indication of disability; as such, a compensable schedular rating may be not be assigned for the Vetean's hematuria at any time since the effective date of service connection, April 24, 2006.  38 C.F.R. § 4.115b, DC 7502.    

2.  Thoracolumbar Strain with Disc Herniation & Radiculopathy of the Right Lower Extremity

The Veteran's service-connected thoracolumbar strain with disc herniation is currently evaluated pursuant to DC 5237 (lumbosacral or cervical strain).  The General Rating Formula for Diseases and Injuries of the Spine holds that, for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour, or a vertebral body fracture with loss of 50 percent or more of the height. 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Pursuant to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, Note (1), the Veteran has been awarded a separate 10 percent rating pursuant to DC 8520 for radiculopathy of the right lower extremity as associated with his back disability, effective February 8, 2008.

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a , DC 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Summarizing the pertinent evidence with the above criteria in mind, the STRs reflect treatment for low back pain, and the impression in July 1978 was lumbosacral strain.  The first VA examination after service conducted in September 1995 resulted in an impression of low back pain with right sciatic neuropathy.  Thereafter, an April 1997 rating decision granted service connection for low back pain with right sciatic neuropathy, and a 10 percent rating was assigned under DC 8520 (incomplete paralysis of the sciatic nerve).  A December 2002 rating decision recharacterized this disability as lumbosacral strain, and assigned a 10 percent rating under DC 5295 (as in effect at that time, lumbosacral strain).  This 10 percent rating has been continued until the present time. 

VA examinations to assess the severity of the service-connected lumbar spine disability were conducted in February 2008, August 2009, and June 2012.  At worst from these examinations, thoracolumbar spine motion was to 70 degrees of flexion, 0 degrees of extension, and 20 degrees of flexion and rotation to the left and right.  From these examinations, thoracolumbar motion combined to, at worst, 150 degrees.  The June 2012 VA examination demonstrated IVDS, with the notation that the total duration of such episodes in the prior 12 months was at least 1 week but less than 2 weeks.  Review of the outpatient treatment reports, to include those in the Virtual VA file dated through December 30, 2012, do not contain findings pertinent to the service-connected back and right leg radiculopathy disabilities describing a level of disability, particularly as relevant to the rating criteria, significantly different than that demonstrated on the reports from the VA examinations discussed above.  

Applying the pertinent legal criteria to the facts summarized above, turning to whether an increased (20 percent) rating may be assigned under the General Rating Formula for Diseases and Injuries of the Spine, such a rating would be warranted for the thoracolumbar spine disability if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  As flexion in the lumbar spine was shown to be, at worst, 70 degrees, and the combined lumbar motion was shown to be at worst, 150 degrees, a 20 percent rating cannot be assigned on the basis of limitation of flexion or combined range of motion.  An increased rating of 20 percent also cannot be assigned under the Formula for Rating IVDS Based on Incapacitating Episodes, as such episodes are not shown by the evidence above to have had a total duration of at least two weeks during a 12 month period.  As the VA examinations and other clinical evidence have not shown disability manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis of the thoracolumbar lumbar spine, a higher rating based on such findings also cannot be assigned.  

As for neurological manifestations, as indicated, a separate 10 percent rating for radiculopathy of the right lower extremity as secondary to the service-connected low back disability as of February 8, 2008, was granted by a November 2012 rating decision.  This rating was assigned, under DC 8520, on the basis of muscle atrophy, hypoactive reflexes, decreased sensation, pain, and numbness as described at the February 2008, August 2009, and June 2012 VA examinations, as well as the assessment by the June 2012 VA examiner that the severity of the Veteran's radiculopathy was mild.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating under DC 8520, and while the Veteran subjectively described "moderate" neurologic symptoms in the right lower extremity, the weight of the evidence is against a finding that the "moderate" disability required for a 20 percent rating under DC 8520 is demonstrated.  

Furthermore, while the Veteran has complained of radiating pain to his right lower extremity and sciatica or neuropathy were previously noted to be included in the Veteran's low back diagnosis, the February 2008 VA examination is the first indication of objective neurological abnormality of the right lower extremity as a result of his back disability, which was subsequently confirmed by the VA neurosurgery department with a diagnosis of symptomatic right L5-S1 disc herniation with right S1 radiculopathy.  In fact, previously examinations had noted the Veteran's neurological complaints, but found him to be neurologically intact on examination.  As such, an effective date of February 8, 2008, for the separate 10 percent rating for radiculopathy of the right lower extremity has been assigned and the Board finds no basis to award an earlier effective date.

Moreover, the reports from the June 2012 VA examination also reflect a negative response to the question of whether the Veteran had any other neurological findings such as bowel or bladder problems or pathologic reflexes.  As such, the undersigned finds no basis to assign additional separate ratings for the service-connected thoracolumbar spine disability on the basis of neurological manifestations.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the reports from the examinations conducted above document consideration of these principles, and there is no indication that increased compensation would be warranted under these principles.  In this regard, while the August 2009 VA examination revealed pain beginning at 70 degrees for flexion and at 125 degrees combined for the entire thoracolumbar spine, there is no indication that additional functional impairment, to include loss of range of motion, resulted.  Additionally, the reports from the most recent VA examination reflect the Veteran reporting that he uses an "inversion bar" and stays inverted for 5 minutes at a time to relieve symptoms of back or radicular pain.  These reports also reflect the Veteran describing flare-ups of pain when he "overdoes it with yard work," which require him to rest thereafter.  He reported such severe flare-ups of back pain occur every two weeks and require 24 hours of bed rest.  Finally, the range of motion testing conducted in June 2012 included results after repetitive (three times) motion, with no decrease in motion demonstrated after such repetitive motion.   

In short, and based on the analysis above, the rating criteria for ratings in excess of 10 percent for thoracolumbar strain with disc herniation and radiculopathy of the right lower extremity are not met at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, DCs 5237, 8520.   

3.  Right Knee Arthritis
 
Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Traumatic arthritis is rated on the basis of degenerative arthritis.  DC 5010. 

Under DC 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating under DC 5260 requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for limitation of extension to 10 degrees.  A 20 percent rating requires extension to be limited to 15 degrees, and a 30 percent evaluation is warranted when extension is limited to 20 degrees. 

The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under DCs 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990  (2004).

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604(1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.

The service-connected right knee arthritis is rated under DCs 5010-5261, which reflects the fact, as set forth above, that disability due to arthritis is to be rated on the basis of limitation of motion.  Hyphenated DC numbers reflects the assignment of a rating under the first DC number using the criteria of the second DC.  See 38 C.F.R. § 4.20.

The evidence pertinent to the compensation to be assigned for the service-connected right knee disability-a disability for which service connection was granted by a December 2002 rating decision that resolved reasonable doubt in the Veteran's favor in determining that even though no specific knee injury was shown during service, such would be consistent with an injury sustained coincident with parachute training-includes VA examinations conducted in December 2007, August 2009, and June 2012.  As each examination, extension in the right knee was full and flexion was to, at worst, 130 degrees.  No subluxation or instability was shown at any of these examinations.  Review of the outpatient treatment reports, to include those in the Virtual VA file dated through December 30, 2012, do not contain findings pertinent to the service connected right knee disability describing a level of disability, particularly as relevant to the rating criteria, significantly different than that demonstrated on the reports from the VA examinations discussed above.  

The Board finds that a schedular rating in excess of 10 percent is not warranted for the Veteran's service-connected right knee arthritis at any time during the appeal period.  In this regard, flexion in the right knee was shown by the clinical evidence above be to, at worst, 130 degrees.  Therefore (as indicated, any disability due to traumatic arthritis is to be rated on the basis of limitation of motion under DC 5010), because a rating in excess of 10 percent under DC 5260 requires flexion to be limited to 30 degrees, a rating in excess of 10 percent cannot be assigned under DC 5260.  The clinical evidence has also shown full extension in the right knee; therefore, a rating in excess of 10 percent for the right knee disability cannot be assigned under DC 5261.  

The examination reports also document consideration of the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, and there is no indication that increased compensation would be warranted under these principles as such factors do not result in functional loss that more nearly approximates flexion or extension limited to a compensable degree.  While the Veteran does not meet the criteria for even a zero percent rating based on limitation of flexion or extension, since the June 2012 VA examination showed some limited painful flexion to 130 degrees, a 10 percent rating is warranted for the right knee under 38 C.F.R. § 4.59.  The reports from the June 2012 VA examination otherwise reflect the Veteran's complaints of pain in his right knee without medication and flare-ups of knee pain after such activities as running and excessive walking.  Repetitive (three times) motion of the right knee did not result in any additional limitation of motion, nor did repetitive motion at the December 2007 or August 2009 VA examinations.  The Board acknowledges that the Veteran had pain at 80 degrees of flexion at the December 2007 VA examination; however, such further revealed that there was no additional functional impairment or range of motion lost due to pain, fatigue, lack of endurance, or incoordination    

As for increased compensation on the basis of subluxation or instability, such manifestations have not been shown in the right knee, thereby precluding a separate or higher rating under DC 5257 and VAOPGCPREC 23-97.  As for the other ratings pertinent to the knee that would provide for separate or higher ratings, as the medical records show no findings of ankylosis in the knee, a rating cannot be assigned under DC 5256.  There is also no evidence of malunion or non-union of the tibia or fibula, thereby precluding a rating under DC 5262.  With DC 5258, which requires dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, while the June 2012 VA examination report reflected a history of a meniscus (semilunar cartilage) condition, identified as a meniscal tear, that involved frequent episodes of joint pain, it was specifically noted that such did not involve frequent episodes of locking or joint effusion.  In this regard, DC 5258 requires dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint (emphasis added).  As the Veteran only has pain, which is already compensated in his currently assigned 10 percent rating, and does not have locking or joint effusion, a higher or separate rating under DC 5258 is not warranted.  Moreover, as there is no evidence of removal of the semilunar cartilage, DC 5259 is not for application.  Finally, there is also no evidence of genu recurvatum, precluding a separate rating under DC 5263.  

In short, from the above, the Board finds that the criteria for a schedular rating in excess of 10 percent for right knee arthritis are not met at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, DCs 5010, 5256-5263.   

4.  Other Considerations

The Board further finds that staged ratings for the Veteran's service connected disabilities addressed above are not warranted as his symptomatology has remained stable during the pendency of the appeal.  See Fenderson, Hart, supra. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected disabilities and there are no additional symptoms of the service-connected disabilities at issue.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's hematuria and lumbar spine with radiculopathy and right knee disabilities.  However, as discussed previously, the Veteran's hematuria does not result in any symptomatology or disability.  Moreover, the service-connected lumbar spine and right knee disabilities require application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  Similarly, the Veteran's separate rating for his radiculopathy of the right lower extremity contemplates the functional impairment associated with the mild incomplete paralysis of his sciatic nerve, to include muscle atrophy, hypoactive reflexes, decreased sensation, pain, and numbness.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for either of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to his hematuria, back with right leg radiculopathy, and right knee disabilities, the Veteran is in receipt of service connection for numerous other physical disabilities.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for higher ratings for hematuria, back with right leg radiculopathy, and right knee disabilities are the only increased rating claims to be adjudicated at this time, those are the only disabilities that must be considered in the extra-schedular analysis.

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, the evidence of record indicates that the Veteran is currently employed.  Moreover, while the June 2012 VA examiner noted that his right knee disability impacts the ability of the Veteran to perform his job as a mail carrier due to the amount of walking required in connection with this position, the Veteran "can do his job" when he is complaint with medication.  The June 2012 VA spine examination likewise noted the service-connected spine condition impacted his work "at times" with regard to heavy lifting of mail and that the Veteran "bounces around a lot" while driving a mail truck, but did not result in any finding or opinion that would lead to the conclusion that the service-connected back disability precludes employment.  In this regard, the Veteran reported that respect to the "bouncing around" in his truck, he was "used to it."  In short, there is no indication that the Veteran's service-connected hematuria, thoracolumbar spine, and right knee disabilities render him unemployable.  Therefore, the issue of entitlement to a TDIU is not raised in the instant appeal and further consideration of such is not necessary.

In sum, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for hematuria and in excess of 10 percent for thoracolumbar strain with disc herniation, radiculopathy of the right lower extremity, and right knee arthritis.  Therefore, the benefit of the doubt doctrine is not applicable, and the initial and increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   


ORDER

Service connection for BPH is denied.

A compensable initial rating for hematuria is denied.  

A rating in excess of 10 percent for thoracolumbar strain with disc herniation is denied.  

An initial rating in excess of 10 percent for radiculopathy of the right lower extremity as of February 8, 2008, is denied.
 
A rating in excess of 10 percent for right knee arthritis is denied. 


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


